 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBel Air Chateau Hospital, Inc., d/b/a UniversityHeights Hospital and Sundae Webb. Case 31-CA-5917November 15, 1978DECISION AND ORDERBY MEMBERS PENELLO. MURPHY, AND TRUESDALEOn September 15, 1978, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled limited exceptions and a memorandum in sup-port thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and memo-randum and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, as mod-ified below.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, BelAir Chateau Hospital, Inc., d/b/a UniversityHeights Hospital, Los Angeles, California, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:Substitute the following for paragraph 2(d) of theAdministrative Law Judge's recommended Order:"(d) Mail a signed copy of the notice attached tothe Board's Order to each of the employees who wereemployed by it prior to its ceasing operations."I In par. 2(d) of his recommended Order, the Administrative L aw Judgerecommended that Respondent send letters to its employees notifying themof the Order and what steps the Hospital has taken to comply therewith. Inagreement with the General Counsel's contention. we shall require Respon-dent to mail the attached notice to its employees in lieu of the proposedletter.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all em-ployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a represen-tative of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these thingsexcept to the extent that membership in aunion may be required pursuant to a lawfulunion-security clause.WE WIt L NOT do anything that interferes with,restrains, or coerces employees with respect tothese rights.WE WILL NOT threaten employees with closureof the Hospital in the event they file claims withthe California Department of Industrial Rela-tions against the Hospital for overdue, unpaidwages for services rendered.WE WILL NOT discharge employees for filingsuch claims.WE WILL NOt in any other manner interferewith, restrain, or coerce employees in the exer-cise of their rights guaranteed in Section 7 of theAct.WE WILL make Sharon Canter, Jean Lawson,Elizabeth Okoye, and Sundae Webb whole forany wage and benefit losses they may have suf-fered as a result of their unlawful discharges,with interest.WE WILL place Sharon Canter, Jean Lawson,Elizabeth Okoye, and Sundae Webb on a prefer-ential hiring list for employment and, in theevent we resume operations, give first preferenceto them in recall to their former jobs.BEI AIR CHATEAU HOSPITAL. INC.. d/b/aUNIVERSITY HEIGHTS HOSPITALDECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN. Administrative Law Judge: OnFebruary 13, 1976,' Bel Air Chateau Hospital, Inc., d/b/ai Read 1976 after all furlher date references omitting the sear290 UNIVERSITY HEIGHTS HOSPITALUniversity Heights Hospital 2 (the Hospital) filed a petitionwith the United States District Court for the Central Districtof California for protection under chapter Xl of the Bankrupt-cy Act (USDC Bankruptcy Case No. BK 76 02012 JB). OnFebruary 17, Sundae Webb filed an unfair labor practicecharge against the Hospital in Region 31 of the NationalLabor Relations Board. On March 3, Bankruptcy Judge JohnBergener appointed Sam Jonas of Los Angeles as Receiverto administer the Hospital's affairs. On April 26, the Regionissued a complaint against the Hospital and Jonas as jointRespondents, based upon Webb's February 13 charge. Afterseveral extensions, on October 27, the Respondents filed ananswer to the complaint. In August 1977, the Hospital ceaseddoing business. In September 1977, the court declared theHospital bankrupt and appointed Jonas as Trustee in Bank-ruptcy to wind up its affairs. On a date not appearing ofRecord but prior to April 1978, the court enjoined the Boardfrom proceeding against Jonas as a party respondent. OnApril 11, 1978, the Region amended the complaint to deleteJonas as a party respondent.The complaint alleged the Hospital violated Section8(aX)(I) of the National Labor Relations Act, as amended(hereafter called the Act), by a February 12 statement itsalleged agent, Doctor Harry Levine, addressed to Webband other employees that the Hospital would have to closeits operations if they filed claims for unpaid back wageswith the California Department of Industrial Relations andby discharging Webb and other employees on February 13because they filed such claims. In its answer to the com-plaint, the Hospital admitted Donald Dorr was its adminis-trator, Jesse Sanchez was its assistant administrator, andthe two were supervisors and agents of the Hospital actingon its behalf at times pertinent; admitted the commercefacts; admitted Levine made the statements to Webb andother employees on February 12 set out in the complaint;admitted it discharged employees Sharon Canter, JeanLawson, Elizabeth Okoye, and Sundae Webb on February13 and failed and refused to reinstate them thereafter; butdenied Levine was a supervisor and agent of the Hospitalacting on its behalf when he made the February 12 state-ment, denied the Hospital discharged Canter, Lawson, Ok-oye, and Webb because they filed wage claims with theState,3and denied commiting any violation of the Act.The issues before me for determination are:1. Whether Levine was a supervisor and agent of theHospital acting on its behalf when he made the February12 statement to employees alleged in the complaint andadmitted in the answer.2. Whether Canter, Lawson, Okoye, and Webb were dis-charged by the Hospital on February 13 because they filedclaims with the State.3. If so, whether by such actions the Hospital violatedthe Act.4. In the event violations occurred, what remedy is ap-propriate.2 Hereafter called the Hospital or the Respondent.3 The Hospital stated as affirmative defenses alleged reasons for discharg-ing the four employees other than the reason alleged in the complaint: sincethe Hospital neither appeared nor offered any evidence in support of itsallegations. the affirmative defenses shall be. and are, dismissed.Counsel for the General Counsel and the Charging Partyappeared at the hearing and were afforded full opportunityto adduce evidence, examine witnesses, argue, and filebriefs. The General Counsel argued orally at the hearing.Based upon my review of the entire record,4observationof the witnesses, examination of the argument, and re-search, I enter the following:FINDINGS OF FACTI JURISDICTIONThe complaint alleged, the answer admitted, and I findthat at times pertinent the Hospital was a California corpo-ration engaged in the operation of an acute care facility atLos Angeles, California; that it annually purchased andreceived goods or services valued in excess of $2,000 frompoints outside of California and derived gross revenues inexcess of $250,000; and that, on the basis of the foregoing,it was an employer engaged in commerce in a businessaffecting commerce within the meaning of Section 2(2), (6),and (7), and (14) of the Act.II THE ALLEGED UNFAIR LABOR PRACTICESA. Facts 5At times material the Hospital was staffed on a 24-hourbasis. The four alleged discriminatees were employed onthe day shift in the nursing department. Canter was a regis-tered nurse, Lawson and Okoye were nursing assistants,and Webb was a ward clerk. Canter was hired by the Hos-pital in November 1975; Lawson was hired in May 1966:Okoye and Webb were hired in August 1975; and all fourwere discharged on February 13.The Hospital followed the practice of paying its employ-ees twice a month: on the 20th of each month, they werepaid for work performed between the Ist and the 15th, andon the 5th of each month, they were paid for work per-formed between the 16th and 31st.In late 1975, the employees began to experience difficul-ty in securing their pay and in receiving it in timely fash-ion; on several occasions, paychecks were returned to em-ployees by their banks because of insufficient funds ondeposit at the bank they were drawn on; the Hospital waslate in issuing paychecks; etc.On January 5, the four alleged discriminatees were notpaid their wages earned between December 16 and 31,1975. The four met, discussed the matter, and decided tocomplain to management. They went to the Hospital'sbusiness offices and contacted the administrator (then Mr.Umpstead), the assistant administrator (Sanchez) and thedirector of nurses (Claire Alyea). Canter spoke on behalf ofthe four. She complained over their failure to receive payfor their work between December 16 and 31 and stated thefour were thinking of filing a claim for the unpaid wageswith the State if they were not paid. Umpstead replied thatdue to the holidays Medicare and Medicaid payments due4Certain errors in the transcript herein have been noted and correctedThe findings herein are based upon the mutually corroboratory testi-mon) of Canter. Lawson. Okoye, and Webb291 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Hospital had been delayed but should be received with-in a few weeks, so he would appreciate it if the employeeswould be patient. The four employees decided to withholdfiling wage claims with the State for awhile. On January 12,they received their paychecks for the December 16-31 payperiod.On January 20, the four again failed to receive their pay-checks for the January 1-15 pay period. They approachedSanchez, and Canter stated that they had bills to pay andcould not afford to work without being paid for their labor.that collecting a small unemployment compensation checkwas better than no check at all, and that the four weregoing to the State to see what their rights were. Sanchezsuggested Canter discuss the matter with Elliott Leonard,the Hospital's attorney, and called Leonard and put Canteron the telephone. Canter repeated her comments, addingthat the four would not go to the State if the Hospitalwould pay 50 percent of the amount due then and the bal-ance in a few days. Leonard replied that if the employeesfailed to continue working they would be considered quitsand could not collect unemployment benefits. Canter re-plied the four were not quitting, they just were withholdingtheir services unless and until they were assured they wouldbe paid for their services.Following that conversation Canter contacted the Un-employment Service and was informed that employees whowithhold their services because they have not been paid areeligible for unemployemnt benefits. She called Leonardback and so informed him.Levine subsequently contacted Canter by telephone.Canter repeated the employees' position to him. Levineasked what he could do to resolve the situation. Canterstated the employees would remain on the job if they re-ceived on-half of their pay now and the balance within afew days. Levine stated he would get back to Canter. Can-ter closed the conversation with the statement that the fourwould not be in to work the next day if they did not receivethe requested pay.That evening Alyea called Canter at her home and stat-ed that the Hospital would have one-half the amount duethe employees the next day and that the balance would bepaid a few days later. Canter called the other three andinformed them of Alyea's message. They all agreed to re-port for work the next day.On January 21, they received one-half the pay due tothem for the January 1-15 pay period. On January 22, theyreceived the balance of their pay for that pay period.On February 5, Sanchez contacted Canter and asked herif the girls would continue to work if the Hospital paidthem one-half the pay due them for the January 16-31 payperiod, with the balance to be paid later. Canter conferredwith the other three and they agreed to continue working,to accept the payment offered, and to file claims with theCalifornia Department of Industrial Relations for the bal-ance due if not received promptly. Canter so advised San-chez and asked Sanchez to arrange for the four to talk toDorr, who had succeeded Umpstead as administrator. Themeeting with Dorr was arranged. On seeing Dorr, Canterasked how long it would be before the second half of theirpay for the January 16-31 pay period would be paid. Dorrreplied it would be paid in a few days.On February 6, the Hospital issued checks to the four forone-half the pay due them for the January 16-31 pay pe-nod.On February II, the four still had not received the bal-ance of their pay for the January 16-31 pay period. Cantercontacted Sanchez and stated that the four were not goingto work the next day if they were not paid the balance duethem for work in the previous pay period and that the fourwere going to file claims for their unpaid wages with theState Industrial Relations Department. Sanchez promisedto pay the balance due if they would come to work the nextday. The four discussed the matter and decided to come towork and file pay claims with the State if not paid.The four worked the next day and were not paid thebalance due. They filed wage claims with the State. Theyalso contacted Levine, Sanchez, and Alyea. Canter statedthe four needed their pay for the previous pay period and ifthey did not receive it they were going to withhold theirservices until and unless it was paid. In the course of thatconference, Levine made the statement alleged in the com-plaint and admitted in the answer, i.e., that the Hospitalwould be forced to close its operation if the employeespressed their wage claims through the state agency. Canterinformed Levine the claims had been filed.The following day, on reporting for work, the four werehanded checks for the balance due them for the January16-31 pay period and layoff notices. Canter asked Dorr forthe pay due for their work between February I and 13.Dorr stated there was no money to pay it.On February 20, Okoye and Lawson went to the Hospi-tal and requested pay for the days they worked betweenFebruary I and 13. Sanchez informed them the Hospitalwas not going to pay them because they filed claims withthe State. They noted replacements had been hired andwere performing their jobs.The employees were informed while employed at theHospital that Levine was a part owner of the Hospital andits vice president. They observed him function as staff phy-sician, and from time to time he directed them in the per-formance of their work at the Hospital.B. Analysis and ConclusionThe threshold question is whether an employee engagesin concerted activities protected under the Act when heseeks help from a state agency to collect overdue wages forservices previously performed.The Board, with court approval, has held it is.6As theBoard stated in the B & M case at (I 1154),Respondent discharged the Charging Parties becausethey filed claims with the State Labor Commission forcertain overtime wages.... [T]his action by theCharging Parties ...constituted ...concerted activ-ities in which Respondent's employees were engaged.Thus the record demonstrates, and we find, that: Agroup of Respondent's employees, among them theB & MU [dcaiazing. In. I.155 NLRB 1152 (1965). enfd. 368 F.2d 624 (91h('Or 1966); (Gate. Air (ondiruning. Inc., 199 NLRB 1101 (1972): Brookl)nAl'urrng HIomel. In .d h al Scasaquin (Convalescent C(enier. 223 NLRB 267( 1976)292 UNIVERSITY HEIGHTS HOSPITALCharging Parties, believed they had the right whichthe Charging Parties were asserting to receive overtime pay. .... [Aj number of them consulted with oneanother concerning the filing of claims for these wag-es; they discussed the procedure to be followed; andas a result several of them, including the ChargingParties, eventually filed individual claims with theknowledge of the others. Moreover, even if the Charg-ing Parties had independently filed the instant claims,without such prior consultation, such individual filingmust itself be considered a protected activity, since theindividual action so taken ...is but an extension ofthe concerted activity....As the employees had a right guaranteed by Section7 of the Act to engage in concerted activities for mutu-al aid and protection, it is clear, and we find, that theRespondent's discharge of the Charging Parties fordoing so not only interfered with their exercise of thatright but also had the inherent effect of coercing andrestraining its exercise by their fellow employees.In this case Canter, Lawson, Okoye, and Webb met todiscuss their mutual concern over the late payment of theirwages and over whether, and when, they would be paid fortheir services; they decided on a procedure to follow-re-quest for payment, followed by the filing of wage claims ifpayment was not promptly received; they followed thatprocedure, warning management of their intentions if notpaid in accordance with the understanding (within a fewdays after the first half-payment); and they carried outtheir mutual agreement by filing claims for their back wag-es with the State when management failed to perform on itspromise. This was concerted activity, and it was under-taken by the four for purposes of mutual aid and protec-tion in an area of vital concern to any employee-timelyreceipt of wage payment for previously rendered services.The next question is whether the four were dischargedbecause they exercised their right to engage in that protect-ed concerted activity. The efforts of management to avertthe filing of the wage claims, the hostility expressed bymanagement on learning the), had been filed, the timing ofthe discharges, and the immediate replacement of the dis-chargees with new employees all support a conclusion thatthis indeed was the reason for the discharge, and I there-fore so find and conclude.I further find and conclude that by so discharging thefour the Hospital violated Section 8(a)( ) of the Act.Findings have been entered above that Levine. at perti-nent times, was identified to the employees as part ownerand vice president of the Hospital; that he functioned as astaff physician at the Hospital: and that he directed theHospital's employees in the performance of their duties.On the basis of these findings, I conclude that, at the time(February 12) he stated to Canter, Lawson. Okoye. andWebb that the Hospital would be forced to close its opera-tion if they filed wage claims against it with the State, hewas a supervisor and agent of the Hospital acting on itsbehalf.The next question is whether such statement was viola-7See cases cited in fn 6tive of the Act. I find it was; the statement carries an im-plied threat to close the Hospital and thereby terminate theemployment of the employees to whom it was uttered ifthey engaged in concerted activity protected under theAct-filing claims with a state agency against the Hospitalin an attempt to collect overdue and unpaid wages. Suchan implied threat interferes with, restrains, and coerces em-ployees in the exercise of their rights under Section 7 of theAct. I therefore find and conclude that by such impliedthreat the Hospital committed an additional violation ofSection 8(a)( ) of the Act.CONCLUSIONS OF LAW1. At times pertinent, the Hospital was an employer en-gaged in commerce in a business affecting commerce with-in the meaning of Section 2(2), (6), (7), and (14) of the Act.2. At times pertinent, Levine, Umpstead, Dorr, Sanchez,and Alyea were supervisors and agents of the Hospital act-ing on its behalf within the meaning of Section 2(2), (I 11),and (13) of the Act.3. The Hospital violated Section 8(a)(1) of the Act byLevine's February 12 statement to employees that the Hos-pital would be forced to close its operations if they filedclaims against the Hospital with the California Departmentof Industrial Relations for overdue, unpaid wages.4. The Hospital violated Section 8(a)(l) of the Act bydischarging Canter, Lawson, Okoye, and Webb for filingthe claims alluded to in the previous paragraph.5. The aforesaid unfair labor practices affected com-merce as defined in the Act.1liF RFMFDYThe Board normally requires that discriminatees be rein-stated and made whole for their wage and benefl' losses,that the Respondent cease and desist from committing theunfair labor practices found to have occurred and refrainfrom committing those or similar unfair labor practices,and that the Respondent post notices to its employees tothat effect.Such a remedy is obviously inappropriate here, inas-much as the Hospital has ceased its operations and a Trus-tee in Bankruptcy is winding up its affairs.I therefore shall recommend the Board issue an Orderdirecting the Hospital to make Canter, Lawson, Okoye,and Webb whole for any wage and benefit losses they mayhave suffered over the period extending from the date theywere discharged to the date the Hospital ceased operations,with the losses and interest thereon computed in the man-ner prescribed in F 4I'. Woolworth Company, 90 NLRB289 (1950). and Florida Steel Corporation, 231 NLRB 651( 1977):# to establish a preferential hiring list containing thenames of Canter, Lawson. Okoye, and Webb in their re-spective job categories and give first preference to thoseemployees in the event it resumes operations; and to sendletters to its employees notifying them of the Board's Orderand its compliance therewith.On the basis of the foregoing findings of fact, conclu-Sec. 2cnerall.. hi, Pl/i,,lhim ol, nd H.alrlml ( , I I8 N RB 716 (1962)293 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsions of law, and the entire record, and pursuant to Section10(c) of the Act, I therefore shall recommend the issuanceof the following:ORDER9The Respondent, Bel Air Chateau Hospital, Inc., d/b/aUniversity Heights Hospital, Los Angeles, California, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Threatening employees with closure of the Hospitalin the event they file claims with the California Depart-ment of Industrial Relations against the Hospital for over-due, unpaid wages for services rendered.(b) Discharging employees for filing such claims.(c) Otherwise interfering with, restraining, or coercing9 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.employees in the exercise of their rights under Section 7 ofthe Act.2. Take the following action designed to effectuate thepurposes of the Act:(a) Make Sharon Canter, Jean Lawson, Elizabeth Ok-oye, and Sundae Webb whole for any wage and benefitlosses they may have suffered as a result of their unlawfuldischarges in the manner provided in the section of thisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theNational Labor Relations Board agents, for examinationand copying, all records necessary to determine theamount of the payments due under this Order.(c) Establish a preferential recall list containing thenames of Sharon Canter, Jean Lawson, Elizabeth Okoye,and Sundae Webb and, in the event the Hospital resumesoperations, give first preference to those employees in re-call to their respective job categories.(d) Send letters to employees notifying them of this Or-der and the Hospital's compliance therewith.(e) Notify the Regional Director for Region 31, in writ-ing, within 20 days from the date of this Order, what stepsthe Hospital has taken to comply herewith.294